In an action to recover damages for personal injuries suffered by several persons in an airplane crash, defendant appeals from an order granting a preference on behalf of one of the plaintiffs. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. Since none of the plaintiffs nor the defendant is a resident of Kings County, in which the venue is laid, respondent may not have a preference granted to her. (Caulfield v. Weil, 232 App. Div. 828; Williams v. Hollander & Son, Inc., 249 App. Div. 784.) Appeal from order denying defendant’s motion for a stay dismissed as academic, without costs. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.